IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


      STATE OF WASHINGTON,
                                                            No. 68851-1-1
                              Respondent,
                                                            DIVISION ONE
             v.

                                                            UNPUBLISHED OPINION
      EDGAR C. PACHECO,

                              Appellant.                    FILED:   MAR 0 4 2013


             Per Curiam. - Edgar Pacheco appeals his conviction for felony

      harassment. He contends the information was defective for failing to allege that

      he made a "true threat." His contention is controlled by the State Supreme

      Court's recent decision in State v. Allen, No. 86119-6, 2013 WL 259383 (Wash.

      Jan. 24, 2013) ("true threat" concept defines the threat element of an offense; it is

      not itself an element that must be included in either the information or the to-

      convict instruction).

             Affirmed.



                                           For the court:




™p    CM




4rO   CC
                                                            %SL, ,,wl&r
 ^    3C